DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 12-19 in the reply filed on 8/8/2022 is acknowledged.
Claims 1-11 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/8/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the parallel banks of vertical cam plates" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For prosecution, claim 19 will be considered dependent on claim 16 where the parallel banks of vertical cam plates is introduced.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al (US 2010/0028214) in view of Warhurst et al (2012/00605514).
Regarding claim 12, Howard et al teach in an automated, sample storage and retrieval system having trays for tube racks holding biological or chemical samples in sample tubes, a method of retrieving sample tubes from the system comprising the steps of: providing a tube picking mechanism located in a tube picking chamber for picking sample tubes one at a time from one or more source tube racks stored in the system and placing the picked samples tubes in one or more destination racks for retrieval from the system, (Para. 0013) providing a cache that is capable of temporarily storing sample tubes having a range of diameters vertically in the tube picking chamber (Para. 0013: storage tube cache); shuttling a first source rack into the tube picking chamber, wherein the first source rack contains sample tubes having a first diameter (Para. 0013); picking at least one sample tube from the first source rack shuttled into the tube picking chamber; placing the at least one sample tube having a first diameter that was picked from the first source rack with the tube picking mechanism into the cache to temporary hold the sample tube vertically within the tube picking chamber (Para. 0013); shuttling the first source rack from the tube picking chamber after the at least one sample tube has been picked from the first source rack and placed in the cache; providing a first destination rack intended to be removed from the system through the access module, wherein the first destination rack is configured to hold sample tubes having the first diameter (Para. 0013-0014); shuttling the first destination rack into the tube picking chamber and loading the at least one sample tube having the first diameter with the tube picking mechanism from the cache into the first destination rack (Para. 0014); shuttling the first destination rack containing the at least one sample tube having a first diameter from the tube picking chamber; removing the first destination rack from the system through the access module in order to retrieve the at least one sample tube having a first diameter (Para. 0014); 
It is noted that the automated method is repeated until all desired storage tubes are picked and removed.  Thus the second source rack reads on the repeated method. Howard teaches the use of laboratory tubes or vials having diameters of 8mm or larger (Para. 0004) and 16 mm vials (Para. 0046)
However, Howard is silent to the sample tubes from the second source rack having a second diameter, which is different from the first diameter; and the tube picking mechanism is capable of picking a sample tube from a tube rack for a variety of sample tubes having a range of diameters.  
Warhurst et al teach a tube picking mechanism method where the tube picking mechanism is configured to engage storage tubes of different diameters (Para. 0011).  It is desirable to provide a method that accommodates various diameters as the sample tubes vary from 8mm to 16mm in ultra-low temperature freezers and to ensure the universal tube picking to fully automate for all tube sizes.  (Para. 0053)  Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the tube picking mechanism configured to engage storage tubes of different diameters of Warhurst for the tube picking mechanism of Howard provide the above advantage of ensuring the universal tube picking to fully automate for all tube sizes. 
Regarding claim 13, Howard/Warhurst teach the automated, sample storage and retrieval system includes a freezer compartment maintained at an ultra-low temperature between -50°C and -90°C and a shuttle door located between the tube picking chamber and the freezer compartment. (Para. 0013: shuttle door)
Regarding claim 14, Howard/Warhurst teach the first or second destination rack is shuttled into the tube picking chamber to load selected storage tubes from the cache several times prior to removing the respective destination rack from the system through the access module. (Howard: Claim 22)
Regarding claim 15, Howard/Warhurst teach the tube picking mechanism includes a gripping jaw, a shucker rod and a presenter push pin, and the steps of picking a sample tube from a rack or the cache requires that the shucker rod engage the top of the respective sample tube and the presenter push pin engage the bottom of the sample tube, and that the respective sample tube be lifted vertically from the rack or cache to provide clearance for the gripping jaw to grip the sidewall of the picked tube, and further that the presenter push pin releases downward to clear the rack or cache prior to transporting the picked sample tube to another location. (Para. 0013)
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al (US 2010/0028214) in view of Warhurst et al (2012/00605514) and further in view of Jaeggi (US 2017/0212139).
Regarding claim 18, Howard/Warhurst teach an actuator to (Howard: pneumatic actuation) but are silent to the tube picking mechanism further includes a linkage connecting the actuator to the gripping jaws and springs in the linkage connecting the respective gripping jaw to the linkage, wherein the actuator is activated to open and close the gripping jaws and springs in the linkage enable the distance between the opposing gripping jaws when closed to adjust depending on the diameter of the sample tube being held.
Jaeggi teach a device for lifting a sample tube, the closing of the jaws have a spring loaded pressure pin to avoid the jaws to damage sample tubes of larger diameter (Para. 0023, 0043: reads on “a linkage connecting the actuator to the gripping jaws and springs in the linkage connecting the respective gripping jaw to the linkage, wherein the actuator is activated to open and close the gripping jaws and springs in the linkage enable the distance between the opposing gripping jaws when closed to adjust depending on the diameter of the sample tube being held”).  It is desirable to provide the actuator with a linkage and spring to ensure the jaws do not damage the larger sample tubes. Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the gripping jaws, actuator, linkage, and spring of Jaeggi to provide the above advantage of ensuring the jaws do not damage the larger sample tubes.
Allowable Subject Matter
Claims 16-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest a cache having two parallel banks of vertical cam plates and two parallel axels, wherein the vertical cam plates in each bank are mounted on a respective axel and able to pivot independently of the other vertical cam plates mounted on the axel from a home position when a sample tube exerts force against an inner edge of the respective vertical cam plate.   Claims 17 and 19 are dependent on claim 16 (see 112 rejection supra regarding clam 19).  The closest prior art or record, Howard US 2010/0028214 teach a cache but the cache is made of static walls that do not accommodate different diameter sample tubes.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798